DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 11/14/2022 have been entered. Claims 12-18 have been added. Claims 1-18 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Advanced Materials (2014), 26, 3912-3917 with Supporting Information and Correction) in view of Bennett et al. (EP 2,389,896; provided in the IDS dated 11/13/2020).
Liu teaches a first liquid composition comprising PEG-4Mal (i.e. 4-arm PEG modified with maleimide) and a second liquid composition comprising PGM4 ( i.e. thiol-functionalized 4-arm PEG) (Scheme 1) and wherein the compositions are taught as having utility in 3D bioprinting (p3917, paragraph starting “(As such, …”), reading in-part on claim 1, the embodiment of maleimidyl and thiol for claims 2-4 and 12, and claim 13. Liu teaches combining the first combing the first liquid composition comprising PEG-4Mal second liquid composition comprising PGM into a single composition formulated as a hydrogel and having a pH of 7.4 and a weight ratio of 1.25:1 PGM4:PEG-4Mal for a total weight of 10% respectively (p3913, paragraph starting “Typically, hydrogels were prepared by…”), reading in-part on the pH for the two separate liquid compositions of claim 1, reading in-part on the mass ranges for claims 6-8, reading on claim 15, and reading in-part on the rations of claims 16 and 17. Liu teaches a composition comprising PGM4 at a pH of 7.4 in PBS (Figure S3) reading on the two separate liquids of claim 1 and reading in-part on the pH for the two separate liquid compositions of claim 1. Liu teaches suspending several difference species of mammalian cells (hFOB osteoblasts, C2C12 myoblasts, and NIH/3T3 fibroblasts in a composition comprising PEG4 and PEG-4Mal (p11-12 of the Supporting Information; also Fig. 4), reading in-part on claim 11.
Regarding the pH ranges of claim 1 and 6-8, it would have been obvious before the invention was filed to select a pH of 7.4 for the PEG-4Mal composition of Liu.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Liu teaches a pH of 7.4 for the related composition comprising PGM4 and PEG-4Mal and for PGM4 composition.  The skilled artisan would have been motivated to do so because the teaching of Liu to the composition comprising PEG-4Mal and PGM4 having a pH of 7.4 would then inform a person of ordinary skill in the art of an optimal and/or operable pH values for the separate PEG-4Mal composition. See M.P.E.P. § 2144.05.
Regarding the mass ranges of claims 1, 6, and 8, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, the teachings of Liu towards weight ratio of 1.25:1 PGM4:PEG-4Mal for a total weight of 10% equates to an individual PGM4 mass concentration of about 5.55% and an individual PEG-4Mal mass concentration of about 4.45% for each composition prior to their combination, thus reading on the mass ranges of claims 1, 6, and 8. 
Regarding the mass range of claim 7, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In this case, the PEG-4Mal mass concentration of Liu is only higher than the claimed mass concentration range by about half a percentage and the PGM4 of mass concentration of Liu is only higher than the claimed mass concentration range by about 1.5%. Therefore and absent any showing to the contrary, the individual PGM4 and PEG-4Mal compositions of Liu would be expected to have similar properties to the claimed liquid set composition and thus renders the mass concentration ranges prima facie obvious.
Regarding claim 11, it would have been obvious before the invention was filed to add cells to either the individual PGM4 and/or PEG-4Mal compositions taught by Liu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Liu teaches adding cells to the composition comprising PGM4 and PEG-4Mal. The skilled artisan would have been motivated to do so because adding different species of cells to individual PGm3 and PEG-4Mal liquid compositions would be predictably advantageous to combine to two different cell types into the single PGM4-PEG-4Mal hydrogel construct taught by Liu.
Regarding the polymer ratios of claims 16 and 17, optimization within prior art conditions or through routine experimentation will generally not support patentability absent a showing of criticality of the claimed range to the contrary. See M.P.E.P. § 2144.05, particularly subsections II and III. In this case, Liu teaches that a weight ratio of 1.25:1 PGM4:PEG-4Mal, corresponding respectively to polymer B and polymer A of claims 1, 16, and 17 is a result effective variable to generate a photocurable hydrogel composition and wherein said hydrogel composition is capable of 3D culturing of cells (additionally see Fig. 4 of Liu). Therefore, the burden is shifted back to Applicant to show the criticality of the claimed polymer ratio ranges reasonably commensurate to the scope of the claims.

Regarding claim 1, Liu does not teach PGM4 and PEG-4Mal formulated as separate liquids. Regarding claims 9 and 10, Liu does not teach adding collagen or gelatin. 

Bennett teaches a hydrogel of the present disclosure may include a composite hydrogel composition including a first hydrogel including a reactive precursor including a multi-arm polyether possessing electrophilic groups in combination with a second reactive precursor including nucleophilic groups; and a second hydrogel including at least one initiated precursor comprising at least one vinyl group, wherein the second hydrogel forms a disperse region within the first hydrogel (¶0004), reading in-part on claim 1. Bennett teaches applying a first composition including a first reactive precursor including electrophilic groups, a second reactive precursor including nucleophilic groups, and an initiated precursor including at least one vinyl group to a template to form a first hydrogel layer; exposing the first hydrogel layer to an initiator to form a first crosslinked layer; applying a second composition including the first reactive precursor
and the second reactive precursor to the first crosslinked layer to form a second hydrogel layer; applying a third composition including the first reactive precursor, the second reactive precursor, and an initiated precursor including at least one vinyl group to the second hydrogel layer to form a third hydrogel layer; and exposing said third hydrogel layer to the initiator to form a second crosslinked layer (¶0005), reading in-part on claim 1. Bennett teaches that the composition comprising a first and second hydrogel is advantageous to form a tissue scaffold for cellular and tissue in-growth having varying as the different hydrogels have varying degrees of degradation (¶0047-0048), reading on claim 1. Bennet teaches collagen, gelatin, and PEG as equivalent hydrogel precursors (¶0011), reading on claims 9 and 10. Bennett teaches that natural polymers such as collagen and gelatin are advantageous to be released or otherwise degrade at a site of implantation as the tissue scaffold degrades (¶0048), reading on claims 9 and 10. 
	Regarding claim 1, it would have been obvious before the invention was filed to separate the PGM4 and PEG-4Mal composition of Liu into two separate liquid compositions as taught by Bennett. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Bennett teaches a similar composition to that of Liu being directed towards a reactive precursor including a multi-arm polyether possessing electrophilic groups in combination with a second reactive precursor including nucleophilic groups. The skilled artisan would have been motivated to do so because Bennett teaches that separate compositions for the electrophilic polymer (e.g. the PEG-4Mal of Liu) and the nucleophilic polymer (e.g. the PGM4 of Liu) would be predictably advantageous as a tissue/cellular scaffold to form a multiple hydrogel composition comprising multiple layers and possessing varying degrees of degradation.
Regarding claims 9 and 10, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, adding the collagen and gelatin of Bennett to the PGM4 and PEG-4Mal compositions of Liu would be prima facie obvious as Bennett teaches PEG, collagen, and gelatin as equivalent hydrogel precursors and because Bennett teaches that natural polymers such as collagen and gelatin are advantageous to be released or otherwise degrade at a site of implantation as the tissue scaffold degrades and so the addition would improve upon the degradability of the compositions of Liu.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 5 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Liu and Bennett as applied to claim 1 above, and further in view of Matheu et al. (WO 2018/165613; provided in the IDS dated 11/13/2020).
The teachings of Liu and Bennett are relied upon as set forth above.
Regarding claims 5 and 18, Liu and Bennett do not teach any viscosity of the electrophilic and nucleophilic polymer compositions. 
Matheu teaches methods and systems for printing a 3D biological material (Abstract). Matheu teaches a viscosity range of 0.2-10 mPa · s for a composition comprising media, cells, polymerizable material, and culture medium (¶0328-0329) and a printing temperature range of about 1-36 °C (¶0330), reading on claim 5.
Regarding claim 5, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Matheu teaches a known optimal viscosity range and printing temperature range for 3D printing biomaterials that lies within the claimed range, thus rendering claim 5 prima facie obvious absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Bennett as applied to claim 1 above, and further in view of Kim et al. (Soft Matter (2016), 12, 2076-2085; Reference U)
The teachings of Liu and Bennett are relied upon as set forth above. Bennett further teaches a multifunctional polymer such as a multi-arm PEG having four, six, or eight arms (¶0019), reading in-part on claim 14.
Regarding claim 14, Liu does not teach wherein a total number of the electrophilic functional groups of the multi-branched polymer Liquid A and the nucleophilic functional groups of the multi-branched polymer B is not less than 6.
Kim teaches that 8-arm PEGs are advantageous over 4-arm PEGs in methods of crosslinking multi-arm PEGs with respect to faster rate of formation (Abstract and Fig. 2C, noting the far left bars comprising zero added cysteine), reading on claim 14. 
Regarding claim 14, it would have been obvious to a person of ordinary skill in the art before the invention was filed to substitute the 8-arm PEGs polymers of Bennet for the 6-arm PEGs of Liu in Liu’s composition in view of Kim. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Liu, Bennett, and Kim are all directed towards multi-arm PEG compositions The skilled artisan would have been motivated to do so because Kim teaches that the substitution would be predictably advantageous to improve the rate of formation/gelation of the PEG hydrogel taught by Liu.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Response to Arguments
Applicant's arguments on pages 6-9 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-8 of the reply, Applicant alleges that Liu and Bennett are deficient with respect to claim 1 by teaching a composition comprising a first polymer having an electrophilic group and a second polymer having a nucleophilic group. This is not found persuasive of error because Applicant’s arguments do not address the specific rationale provided by the examiner in support for a prima facie case for obviousness to separate the composition of Liu into its separate components in view of Bennett as set forth above. Applicant argues against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants rely on arguments traversing the above rejection of claims 1-4 and 6-17 over Liu and Bennet to traverse the rejections of claims 5 and 18 further in view of Matheu. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seibl et al. (US 8,574,611; Reference A) (particularly Col. 9, lines 7-28).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean C. Barron/Primary Examiner, Art Unit 1653